Citation Nr: 0514657	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-11 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder, and if so, whether service 
connection for the disability is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel





INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from July 1966 to July 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois which determined that new and material evidence had 
been received to reopen the claim of entitlement to service 
connection for post-traumatic stress disorder, but denied 
service connection for the disability.

Based on evidence from the record, such as the August 2001 
outpatient note from the Chicago VA hospital, the veteran has 
raised the issue of total disability due to individual 
unemployability. This particular claim has not been 
adjudicated, and is therefore referred to the RO for 
appropriate action.

The appeal is hereby REMANDED. VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.	In a July 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder, and the decision was not 
appealed.

2.	Evidence submitted subsequent to the July 1999 RO decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
post-traumatic stress disorder.



CONCLUSIONS OF LAW

1.	The RO's July 1999 decision is final as to the claim of 
service connection for post-traumatic stress disorder. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

2.	New and material evidence sufficient to reopen the 
veteran's claim of service connection for post-traumatic 
stress disorder has been submitted. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (effective for claims filed 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder was previously denied by the 
RO. In July 1999, the RO denied the claim on the basis that 
the available evidence did not show a confirmed diagnosis of 
post-traumatic stress disorder which would permit a finding 
of service connection. The veteran did not timely appeal this 
decision.

The veteran filed a subsequent request to reopen the case. In 
May 2002, the RO issued a rating decision determining that 
new and material evidence had been received to reopen the 
claim, but denied service connection for the disability. The 
veteran filed a timely Notice of Disagreement and the case 
was certified for appeal to the Board. 

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105 (West 2002). The exception to this rule is 38 U.S.C.A. § 
5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA shall reopen the claim and review the 
former disposition of the claim. When an appellant seeks to 
reopen a final decision based on new and material evidence, 
the Board must first determine whether the appellant has, in 
fact, presented new and material evidence under 
38 C.F.R. § 3.156 because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial). In other words, the Board is 
required to first consider whether new and material evidence 
had been presented before the merits of claim can be 
considered. What the RO may have determined in this regard is 
irrelevant. Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001). 

There was no requirement for this claim, however, that in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal 
Circuit, reviewing the history of former section 38 C.F.R. § 
3.156 (a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

The definition of new and material evidence has since been 
amended and is codified at 38 C.F.R. § 3.156(a) (2004). 
However the amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claim, which was received prior to August 29, 2001 
(the veteran's claim to reopen was submitted on August 14, 
2001).

Evidence added to the record since the RO's July 1999 
decision, consists of several diagnoses for post-traumatic 
stress disorder, poetic statements submitted by the veteran 
regarding his in-service stressors, and several lay 
statements submitted by the veteran's siblings regarding his 
changed condition after service. 

Statements submitted by the veteran's readjustment counseling 
specialist at the Veteran's Resource Center diagnose him with 
post-traumatic stress disorder and document his related 
behavior and symptoms. Opinions provided by a December 2001 
VA examination and other VA outpatient treatment records 
indicate a new diagnosis for post-traumatic stress disorder. 
The evidence added to the record after July 1999 offers a new 
medical basis for the veteran's condition. The new evidence 
showing is sufficient to warrant a reopening of the claim.

Such evidence is new in the sense that it has not previously 
been before VA decision makers. It is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled provides a competent medical etiological 
opinion of the veteran's disability. Accordingly, it is new 
and material, and thus sufficient, to reopen the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder. To that extent, the appeal is granted.
 

ORDER

New and material evidence having been submitted, the request 
to reopen the claim of entitlement to service connection for 
post-traumatic stress disorder is granted.


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the claim of entitlement to service 
connection for post-traumatic stress disorder. Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999). However, it would be 
premature for the Board to take such action prior to the RO, 
as it could result in prejudice to the veteran's claim. 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 
No. 16-92. Here, the veteran has provided several medical 
diagnoses for post-traumatic stress disorder, however the 
corroboration of his in-service stressors has not been 
sufficiently developed.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (2004) 
(i.e., DSM-IV); a link, established by medical evidence, 
between current symptomatology and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor actually occurred. See 38 C.F.R. § 3.304(f) (2004). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f)(1) (2004). 

However, where VA determines that the veteran did not engage 
in combat, his lay testimony, by itself, would not be 
sufficient to establish the alleged stressor. Instead, the 
record must contain service records or other independent 
credible evidence to corroborate his testimony as to the 
alleged stressor. See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996). Those service records that are available must support 
and not contradict his lay testimony concerning the non-
combat stressors. See Doran v. Brown, 6 Vet. App. 283, 289 
(1994). In this regard, VA is not required to accept doctors' 
opinions that are based upon the appellant's recitation of 
medical history. See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002). In this case, a remand 
is required to provide the veteran sufficient notice and 
opportunity to develop credible independent evidence to 
corroborate his testimony as to the alleged in-service 
stressors.

The veteran contends that during his duty in the Military 
Police and Artillery while in the Republic Vietnam, he 
experienced many traumatic events which continue to haunt him 
today. The claimed in-service stressors include: being 
subjected to sniper, rocket, and mortar attacks during the 
Tet Offensive in approximately January 1968 at 3:00 a.m. 
while he was with the 552nd Military Police Unit, II Field 
Forces; seeing dead bodies left in the sun for three days 
following the Tet Offensive; being subjected to rocket and 
mortar attacks in 1968 while assigned to the 5th Battalion 
(AWSP) 2nd Artillery, I Battery (search light) 29th Artillery 
APO 96266 at the II Field Forces; receiving a head wound for 
which he claims he received treatment; witnessing a company 
armorer commit suicide in his barracks after receiving a 
"Dear John" letter, while the veteran was recovering from 
his head wound; knowledge of a friend who went to town and 
was killed when his jeep overturned; experiencing the loss of 
close friends in 1967 and 1968 at the II Field Forces; and 
engaging in combat duty three times.

In regards to the head wound stressor, the veteran claims the 
event took place in 1968 while he was assigned to the 5th 
Battalion (AWSP) 2nd Artillery, I Battery (search light) 29th 
Artillery APO 96266 at the II Field Forces. The veteran has 
suggested that the head wound he received may have been the 
result of a personal assault on him by another service 
member.

A request for unit history from the U.S. Armed Services 
Center for Unit Records Research (USASCURR) is required to 
determine if these events did take place as the veteran 
stated. A request for appropriate personnel records, to 
include morning reports, disciplinary reports, and 
performance evaluations, should be obtained as well, if 
available and not already obtained. 

At his December 2001 VA examination for post-traumatic stress 
disorder, the veteran indicated he received compensation from 
the Social Security Administration. Those records have not 
been obtained and therefore a request should be made to 
locate those records.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished. 
Therefore, in light of the foregoing, further development of 
the record is warranted prior to final appellate 
consideration. 

Accordingly, the case is REMANDED for the following actions:

1.	The claims file should be reviewed and 
it should be ensured that all 
notification and development actions 
required by the VCAA and implementing VA 
regulations are completed. In particular, 
it should be ensured that the 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied. 

2.	The veteran's Social Security 
compensation records should be requested 
and obtained. Inability to locate the 
records should be noted.

3.	A request to USASCURR should be made 
to confirm the veteran's unit and 
assignment and provide any available 
information that might corroborate the 
veteran's claimed stressors. A unit 
history search should be undertaken to 
obtain verification of the following 
incidents:

A.  Sniper attacks by the enemy 
against the 552nd Military Police 
Unit, II Field Forces, from August 
1967 through December 1967;

B.  Rocket and mortar attacks by the 
enemy against the 5th Battalion 
(AWSP) 2nd Artillery, I Battery 
(search light) 29th Artillery APO 
96266 at the II Field Forces, from 
December 1967 through March 1968;

C.  A suicide committed in the 
barracks by a company armorer at the 
5th Battalion (AWSP) 2nd Artillery, I 
Battery (search light) 29th Artillery 
APO 96266 at the II Field Forces, 
sometime during December 1967 
through March 1968.

4.	When all of the foregoing actions have 
been completed and all indicated 
development has been undertaken, the issue 
of entitlement to service connection for 
post-traumatic stress disorder should be 
re-adjudicated. If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental Statement 
of the Case and afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


